Case 1:19-cv-06738-EK-VMS Document 12 Filed 01/22/20 Page 1 of 3 PageID #: 58



                                                                                       Jordan M. Smith

                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                        D: 212 880 3838
                                                                                        T: 212 880 3800
                                                                                        F: 212 880 8965
                                                                                     DirF: 212 905 6447
January 22, 2020                                                            Jordan.Smith@akerman.com



VIA ECF
Honorable Roslynn R. Mauskopf
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Marguerite Gabriel v. NewRez LLC
       19-cv-06738 (RRM) (VMS)
       Pre-Motion Conference Request

Dear Judge Mauskopf:

We represent Shellpoint Mortgage Servicing, sued herein as NewRez LLC f/k/a/ New Penn
Financial LLC d/b/a Shellpoint Mortgage Servicing, in the above-referenced action. We
respectfully write in accordance with the Your Honor's individual practices to request a pre-motion
conference and an extension of time to respond to the complaint in anticipation of filing a motion
to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

                                       Factual Background

The complaint has almost no factual materials concerning Ms. Gabriel's claims. The action arises
out of a mortgage foreclosure on real property at 473 East 56th Street, Brooklyn, New York.
Anthony R. Rosemond, who owned the property, took out a loan in the amount of $32,000 secured
by a mortgage on the property. HHLD Finance Realty Corp of NY commenced an action to
foreclose that mortgage on August 10, 2010. Shellpoint began servicing the loan on June 12, 2018.
While the foreclosure action was pending, Ms. Gabriel contacted Shellpoint to assume or modify
the loan. Although not technically a party to that action, Ms. Gabriel has vigorously challenged
the foreclosure by filing motions in state court, and the case is ongoing, with HHLD's motion for
a judgment of foreclosure and sale currently pending. Despite the citation to federal statutes, the
complaint is, at its core, a collateral attack on the foreclosure.




akerman.com
Case 1:19-cv-06738-EK-VMS Document 12 Filed 01/22/20 Page 2 of 3 PageID #: 59

Honorable Roslynn R. Mauskopf
January 22, 2020
Page 2


                                    Basis for Motion to Dismiss

Ms. Gabriel fails to state any cause of action against Shellpoint. Her complaint should be
dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). In order "[t]o survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim for
relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

First, Ms. Gabriel pleads "[u]pon receiving a notice of impending foreclosure and a demand for
payment of the debts of the deceased former owner of the home, the least-sophisticated consumer
could reasonably conclude that such a communication was a threat to commence legal action
against her and was attempting to collect a debt from her." [Compl. ¶ 26.] The Court should not
accept Ms. Gabriel's legal conclusions passed off as factual allegations. Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 555). Ms. Gabriel does not even allege the foreclosure notice was
addressed to her. She alleges she somehow received a notice of foreclosure and demand for
payment from the deceased owner of the property and assumed it was a threat to commence a legal
action against her.

Second, Ms. Gabriel alleges Shellpoint improperly called and sent written communications "telling
Ms. Gabriel that she could be held personally liable for the Mortgage … which had long been
rendered entirely uncollectable by the statute of limitations." [Compl. ¶¶ 26-28.] Ms. Gabriel again
relies on legal conclusions, namely the debt was uncollectible, in an attempt to make out her
claims. The threadbare assertions and conclusory statements are insufficient to meet the pleading
requirements of Twombly and Iqbal. See Sembler v. Attention Funding Trust, No. 07-dv-2493,
2009 WL 2883049, at *2 (E.D.N.Y. Sept. 3, 2009) (dismissing FDCPA claim as conclusory where
plaintiff failed to specify the content and nature of the communications at issue, or how they
violated the FDCPA).

Third, to the extent Ms. Gabriel's allegations are based on any conduct that occurred more than
one year ago, the claims are time-barred. 15 U.S.C. § 1692k(d).

HHLD's motion for final judgment in the foreclosure action is currently pending. If that motion is
granted, Shellpoint would also move to dismiss based on lack of subject matter jurisdiction. "The
Rooker–Feldman doctrine provides that federal district courts lack subject matter jurisdiction to
review final judgments of state courts. Morrison v. City of N.Y., 591 F.3d 109, 112 (2d Cir.2010).
The doctrine "acts as a jurisdictional bar to cases: (1) 'brought by state-court losers,' (2)
'complaining of injuries caused by state-court judgments,' (3) that were 'rendered before the district
court proceedings commenced,' and (4) 'inviting district court review and rejection of those [state
court] judgments.'" Russo v. DiLieto, 566 F. App'x 85, 86 (2d Cir. 2014). Ms. Gabriel's grievances
all relate to the ongoing foreclosure on the Rosemond property, which she contends is improper.
Case 1:19-cv-06738-EK-VMS Document 12 Filed 01/22/20 Page 3 of 3 PageID #: 60

Honorable Roslynn R. Mauskopf
January 22, 2020
Page 3

                            Request for Conference or Leave to Move

Shellpoint respectfully requests a pre-motion conference because there is a sound basis to move to
dismiss the complaint. Should the Court wish to set such a conference, we note there is already
an initial conference set for February 11, 2020. In the alternative, we respectfully request the Court
waive the conference requirement and allow Shellpoint to move to dismiss the complaint.
Shellpoint further requests an extension of time to respond to the complaint pending a pre-motion
conference or other resolution based on this letter.

Thank you for your consideration of this request.


                                                      Respectfully submitted,

                                                      /s/ Jordan M. Smith

                                                      Jordan M. Smith

cc:    Adam Michael Birnbaum, Esq. (via CM/ECF)
       Counsel for Plaintiff
